DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
2.	Claims 1-3, 5-7, 16, 22, 24 and 32 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Kovacevic, U.S. Patent Application Publication No. 2019/0196777 (hereinafter Kovacevic).
	Regarding claim 1, Kovacevic discloses a method comprising:
	extracting features from audio data (see paragraph 0043);
	determining, based on the extracted features, data characteristics of the audio data (see paragraph 0042); and
	based on the data characteristics and a baseline model, generating a sound quality processing result of the audio data (see paragraph 0021);
	wherein the baseline model comprises a neural network trained based on audio behavioral data obtained from at least one user (see paragraph 0027). 


	Regarding claim 3, see paragraph 0030.

	Regarding claim 5, see paragraph 0021.
	Regarding claim 6, see paragraph 0027.
	Regarding claim 7, see paragraph 0030.
		
	Regarding claim 16, Kovacevic discloses a method comprising:
	extracting preference data of a user in real time (see paragraph 0052);
	generating a personalized sound quality characteristic processing model by learning, based on a baseline model of sound quality characteristics, the preference data of the user (see paragraph 0028); and
	generating a personalized sound quality characteristic processing result based on the personalized sound quality characteristic processing model (see paragraph 0021);
	wherein the baseline model comprises a neural network model trained based on audio behavioral data obtained from at least one user (see paragraph 0027). 

	Regarding claim 22, see paragraph 0052.

	Regarding claim 24, see paragraph 0043.	

	Regarding claim 32, Kovacevic discloses a system, comprising:

	a cloud platform configured to generate a baseline model, wherein the baseline model comprises a neural network trained based on audio behavioral data obtained from one or more users (see paragraph 0027); and
	an online learning module configured to receive the user preference data and learn the baseline model online to generate a personalized audio sound quality model (see paragraph 0028).

Allowable Subject Matter
3.	Claims 8-15 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.




Olisa Anwah
Patent Examiner
March 4, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652